Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a CON of 15/224,336 (US PAT NO. 10368532B2). Applicant’s claim for the benefit of prior-filed provisional applications 62/350,813 filed on 16 JUN 2016 and 62/198,455 filed on 29 JUL 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 JUN 2019, 24 SEP 2019, and 14 FEB 2020 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Claim Status
Claims 1-24 are pending and are under examination.	
Objection to the Specification
The disclosure filed on 20 AUG 2019 is objected to because it contains embedded hyperlinks and/or other form of browser-executable code; see p. 19 ln 19.
Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Interpretation
Applicant appears to define MOET (see specification pp. 5¶3 , 13¶3, 15¶5 and claim 21) in a way that is distinct from the art-recognized method which involves administering hormones to induce super ovulation in the female followed by artificial insemination of the superovulated female with semen (sometimes sexed sperm) from a selected bull/sire, see for example, Hayakawa (Hayakawa H, Hirai T, Takimoto A, Ideta A, Aoyagi Y. Superovulation and embryo transfer in Holstein cattle using sexed sperm. Theriogenology. 2009 Jan 1;71(1):68-73, Abstract).
Claim Objections
Claim 1 is objected to for improper claim indexing. The claim recites two distinct steps in a method (assigning and selecting) with the same indexing reference identifier. The index reference identifier “b)” is recited in line 6 and improperly duplicated in line 8. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "from said bovine subject" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is also indefinite in regard to the “assigning an estimated breeding value” (line 6) because it is not clear to what the breeding value is assigned. Is it assigned to the sample taken from a bovine subject (such as sperm or an egg)? Is it assigned to the subject from which the sample was taken (such as a sire or dam or calf)? Or is it assigned to an offspring of the subject from which the sample was taken? 
Claim 1 is also indefinite with regard to how a bovine animal can be selected from step (a) (line 8) when step (a) refers to detecting the presence or absence of a genetic marker in a single sample from a single “said bovine subject”. It is indefinite in regard to the basis for selection (line 8) because the selection does not indicate the relationship of the presence or the absence of the genetic marker (in (a)) with the ability of a practitioner to determine the relationship to “a favorable estimated breeding value” recited in step b) (line 8).
Claims 1, 5, 9-10, and 19 are indefinite with regard to the introduction of subjective and arbitrary language. The claims recites “a favorable” component, wherein the component is either a said estimated breeding value (claims 1 and 5) or a combination of breeding values (claims 9-10 and 19). The term “a favorable” is not defined by the claims; the specification does not provide a standard for ascertaining the requisite degree of favorability, and one of ordinary skill in the art thus would not be reasonably apprised of the scope of the invention (see for example, Simm, et al. (2001; Prior Art Made of Record) as to how indexing numbers, such as arbitrarily assigned indexing or breeding values, are notoriously not interchangeable between different assays, markers, traits, animals, farms, environments, management practices, or countries as in regard to determinations for selective breeding; p7¶5 – p. 9¶4; p. 10¶4).
Claim 1 is also indefinite with regard to the introduction of subjective and arbitrary language, that is,  “estimated”. No indication is given in the claim or the specification as to how such estimation is to be made; for example, what are the models, phenotypic and/or genotypic factors, and/or statistical formulae used to determine such otherwise subjective or arbitrary “estimation(s)” (p. 14¶2)? If any combination of desired phenotypic and/or genotypic factors or models may be used the claim is indefinite in regard to scope and a practitioner would not be informed as to the bounds of possible infringement.
Claim 1 is also rejected as being indefinite as to a relationship between “improved milk production traits” and “at least one trait indicative of overall health” and “wherein … said progeny population demonstrate improved milk production and health.” A practitioner would not be able to assess the scope of the claim with regard to the quantity or quality of traits required by “improved milk production traits” or “the at least one trait indicative of overall health” nor of the underlying structure necessary to indicate, confer, and achieve “improved milk production and health.” Is a single trait required by the scope claim such as one (e.g. mastitis resistance) sufficient to confer both improved milk production and health? Or are at least two traits required (one for improved milk production and another indicative of overall health) by the scope of the claim? If a practitioner cannot determine the minimum number of required traits she cannot determine whether the claims are being infringed upon and the scope of the claim is indefinite.
Claims 6-8 and 14-16 recite “wherein said first parent bovine animal is ranked within the top” 10% or 20% or 30% (where the 10%, 20%, or 30% depends on the claim) “of bovine animals based on said estimated breeding value.” In addition to being indefinite with regard to the limitations of the base claim detailed above, the claims are also indefinite 1) with regard to which parameters, phenotypic or genotypic factors, methods, or characteristics are used to rank the bovine animal(s) and 2) in reference to what population of bovine animals (e.g. a local heard, a small sample number, an international database, etc.) the requisite percent (10%, 20% or 30%) is calculated. A variety of factors can affect the ranking or indexing of cattle with regard to breeding traits (see, for example, Stear, et al. 2012, cited below), therefore, a practitioner would not be able to determine possible infringement of a rank let alone a percent without knowing the components or methodologies for ranking and without knowing the size of the reference population for comparison.
Claims 2-24 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by GULDBRANDTSEN (US20150240308A1; PCTEP2013067838 filed 28 AUG 2013).
In regard to claims 1-2, 10, 17-18, and 20, GULDBRANDTSEN discloses methods of determining mastitis and/or a breeding value as well as methods for designating selected cattle for breeding [0082], [0103], [0105], [0126-0128] wherein said methods comprise detecting in a sample from said bovine subject the presence or absence of at least one genetic marker allele that is associated with at least one trait indicative of mastitis resistance (that is, indicative of overall health) of said bovine subject or offspring thereof [105], [0106], [0126-0128]; assigning an estimated breeding value based on the presence or absence of at least one genetic marker; selecting the bovine subject with a favorable estimated breeding value; and breeding the selected bovine subject(s) to produce a progeny population wherein progeny have inherited  the desired trait [0006], [0052], [0058-0059], [0126-0128], [0143-0152]. GULDBRANDTSEN teaches that mastitis is: the inflammation of the mammary gland or udder of the cow resulting from infection or trauma, the most economically important disease in cattle, and is correlated with reduced milk quantity and quality [0002], [0004], and thus, mastitis resistance would logically positively correlate with “improved milk production”) [0004], [0052-0053]. GULDBRANDTSEN clearly discloses embodiments wherein the breeding value is calculated based on (sometimes nine) different traits and contains variables based on environmental effects and additive genetic and nongenetic effects, wherein environmental effects in the model could be stage of lactation (which would include factors related to transition or dry periods) [0143]-[0144]. 
In regard to claims 3-5 and 11-13, GULDBRANDTSEN also clearly discloses embodiments wherein bovine subjects selected for breeding may be a dam (cow) and/or sire [0148-0152]; wherein a desired goal is genetically selecting bovine subjects with improved resistance that will yield cows less prone to mastitis [0004], [0007], [0037], [0052], [0053]. Such cows would logically and reasonably have overall improved health and milk production (See, Simms, et al. Table 1).
	Thus, GULDBRANDTSEN clearly anticipates the invention of claims 1-5, 10-13, 17-18, and 20 before the effective filing date of the instant application.
	In regard to the limitation of claims 9 and 19, GULDBRANDTSEN demonstrates that additional traits/factors/effects may be combined in estimating breeding values, including combinations with somatic cell scores, SCS, to determine favorable or desired combinations of markers and estimated breeding values [0143-0147]; see also, for examples, Examples 1-5.
	In regard to the limitation of claim 22, GULDBRANDTSEN teaches that the method(s) comprise breeding selected subjects wherein the breeding involves collecting semen from said selected bovine subject and using said semen for artificial insemination (AI) of one or more cows or heifers ([0151]; claims 48-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
GULDBRANDTSEN– DeNise–Stear
Claims 1, 6-8, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over GULDBRANDTSEN (US20150240308A1; PCTEP2013067838 filed 28 AUG 2013), as applied to claims 1 and 10 above, and further in view of DeNise (AU2010202253C1; Publ. 24 JUN 2010) and Stear (Stear M, et al. Anim Sci Rev. 2012;7:1-10).
GULDBRANDTSEN clearly anticipates the inventions of claims 1 and 10 as presented above, before the EFD of the application. 
GULDBRANDTSEN does not teach selecting a parent bovine animal for breeding that is ranked within the top 10%, 20%, or 30% of bovine animals based on said estimated breeding value.
DeNise is directed to identifying a bovine genetic marker that influences a trait [0131] and presents methods for determining a trait (any bovine trait, such as … milk production or susceptibility to infection; DeNise claims 9 and 23, [0090], [0133]) that can be used in methods to identify an association between a genetic marker (typically at least one SNP or haplotype) with a trait. DeNise teaches, for example, that DNA samples from bovine subjects can be obtained, and nucleotide occurrences for at least one SNP in the DNA samples can be determined and that traditional methods can be used to determine the trait… that statistical methods can then be used to identify associations between the nucleotide occurrences and the trait.. and that correlations between the marker and trait can help identify superior genetic types for future breeding … or management purposes [0147], [0148], [0166], [0167]. Furthermore, DeNise references what was known in the art of molecular breeding husbandry, namely, that sires, demonstrating a desired trait and by logical inference the correlated desired genetic marker, could be mated to numerous dams in order to produce progeny (comprising male and females) wherein a desired trait, such as improved milk production, would be present in the females).
DeNise, thus, implicitly teaches a method of breeding bovine animals to create a progeny population with improved traits comprising: a) detecting the presence or absence in a bovine subject of at least one genetic marker that is associated with at least one trait indicative of overall health (such as improved milk production and/or less susceptibility to infection) of said bovine subject (or, according to general heritability of traits, to an offspring therefrom). Furthermore, DeNise implicitly teaches recognition or determination of the (statistical) correlation of the desired trait and marker by a practitioner and subsequent sorting or selection of the bovine subjects according to the presence of the desired trait and/or marker for subsequent mating and breeding . DeNise also teaches that the cattle can be ranked into percentiles based on the presence of SNPs and traits and the size of the population ([0057], [0060], Example 2) and depending on the presence of a trait animals in the 50th or 90th percentile can be determined and depending on the absence of a trait animals below the 50th percentile or 10th percentile can be determined, thus indicating determination and selection of animals in the top 50% or top 10% of a population for selective breeding and increasing (or decreasing) an SNP and related trait in a progeny population. Stear also indicates that a practitioner would reasonably select animals for breeding from the top 5% or top 10% for increasing a desired trait within a population (p. 6 final ¶). Both DeNise and Stear teach or render obvious selecting an animal in the top 10% of a population for selective breeding; an animal in the top 10% would also be in the top 20% and also in the top 30%. Stear teaches or renders obvious selecting an animal in the top 5% of a population for selective breeding; an animal in the top 5% would be in the top 10%, the top 20% and the top 30%. 
Thus, one of ordinary skill in the art could determine the rank of an animal within a given population (as described by DeNise). And then based on an index or estimated breeding value assigned to the animal a practitioner could be motivated to select an animal for breeding from the top 5% or 10% as taught by DeNise and Stear in order to increase the selected trait(s) in the progeny population. A practitioner would have a reasonable expectation of success, because DENISE and Stear teach making such selections. Thus, the inventions of claims 6-8 and 14-16 would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teaching of GULDBRANDTSEN, DeNise, and Stear.
GULDBRANDTSEN–Presicce–Thomas–Bouquet
Claims 1 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over GULDBRANDTSEN (US20150240308A1; PCTEP2013067838 filed 28 AUG 2013), as applied to claims 1 and 22 above, and further in view of Presicce (Presicce GA, et al. Veterinary Medicine International. 2011 Sep 5;2011) and Thomas (Thomas MG, et al. Theriogenology. 1996 Jan 15;45(2):451-8) and Bouquet (Bouquet A, et al. Animal. 2013 May;7(5):705-13).
GULDBRANDTSEN clearly anticipates the inventions of claims 1 and 22 as presented above, before the EFD of the application. Although GULDBRANDTSEN clearly anticipates AI (claim22), GULDBRANDSEN does not teach selectively breeding by IVF or by a multiple ovulation and embryo transfer (MOET) procedure.
In regard to the deficiency of GULDBRANDSTEN and the limitations of claims 21, 23, and 24, Presicce taught that ovum pickup (OPU; aspiration/collection of oocytes for in vitro fertilization, “IVF”) in cattle treated with follicular-stimulating hormone (FSH) resulted in a higher rate of blastocyst development (25.2% versus 12.8%, P = .001), following sexed sperm IVF (Abstract).  FSH treatment of cattle has long been known to induce superovulation (see, for example, Thomas, et al. 1995, Abstract). And Bouquet taught that, in dairy cattle, “there is enormous interest in increasing the number of offspring obtained from elite bull dams by means of reproductive biotechnologies such as multiple ovulation and embryo transfer (MOET) or ovum pick-up followed by in vitro fertilization.” Bouquet states, “The advantages of using genomic selection together with MOET are twofold; it enables the discrimination of the best heifers to be flushed and the early differentiation of the best prospective males obtained from flushings” (p. 710¶3; for art recognized benefits of MOET, see also, Chandra, et al. and Pryce, et al., Prior Art Made of Record, below). 
Thus, before the EFD of the application and in view of Bouquet, Presicce, and Thomas, it would be prima facie obvious to one of ordinary skill in the art where an enormous interest in increasing the number of specific offspring from a selected dam or sire (or both) exists as taught by Bouquet, to modify the AI methods of GULDBRANDTSEV (claim 22) to include improved reproductive technologies such as MOET or OPU-IVF as taught by Bouquet. And in view of the teaching of Presicce, it would be further obvious to employ a method where a known superovulating hormone (e.g. FSH, as evidenced in Thomas), is administered before ovum pickup (collection of oocytes) because Presicce demonstrates the improved outcome in regard to increased blastocyst formation following IVF with sexed sperm from a selected bull/sire and FSH-stimulated ova. A practitioner would thus have a reasonable expectation of improved breeding for a selected trait because Bouquet teaches the methodologies of OPU-IVF (and MOET) as desired and of enormous interest and because Presicce demonstrates the improved results following FSH-treatment in an OVU-IVF protocol.
Thus, the combined teachings of Bouquet, Presicce, GULDBRANSTSEN, and Thomas render the inventions of claims 21 and 23-24 obvious before the EFD of the application.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandra (Chandra V, Sejian V, Sharma GT. Strategies to improve livestock reproduction under the changing climate scenario. In Climate change impact on livestock: adaptation and mitigation 2015 (pp. 425-439). Springer, New Delhi) teaches that selective sex predetermination together with the multiple ovulation and embryo transfer (MOET) procedures can effectively aid in improvement of the genetic gain of the herd (p. 436).
Pryce (Pryce JE, Daetwyler HD. Designing dairy cattle breeding schemes under genomic selection: a review of international research. Animal Production Science. 2011 Dec 9;52(3):107-14) teaches that genomic selection could benefit from MOET, with only a small penalty in the rate of inbreeding (p. 110¶5).
Simm (Simm G, Oldham JD, Coffey MP. Dairy cows in the future. BSAP Occasional Publication. 2001;26(1):1-8) multiple citations here within. Simm also references use of MOET as an industry practice established in several countries (p. 6¶4).
Hayakawa (Hayakawa H, Hirai T, Takimoto A, Ideta A, Aoyagi Y. Superovulation and embryo transfer in Holstein cattle using sexed sperm. Theriogenology. 2009 Jan 1;71(1):68-73) teaches the MOET procedure steps (Abstract).
US Patent No. US10368532B2 is directed to assaying a lineage of a bovine subject for the occurrence of a disease in order to assign a breeding value to the bovine subject based on the disease incidence in the bovine subject’s lineage, wherein the disease is mastitis, metritis, or ketosis and wherein, based on the bovine subject’s assigned breeding value, it is determined whether or not to breed the bovine subject to create a progeny population with improved milk production traits. The claimed invention is not directed to detection of genetic markers associated with the observed disease(s).
Conclusion
Claims 1-24 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633